Citation Nr: 0704813	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.




This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
residuals of an ulcer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The veteran indicated, in a November 2006 statement, that he 
was treated within the presumptive period and shortly 
thereafter for problems relating to his ulcer.  The Board 
notes that the RO has already attempted to obtain records 
from the VA Medical Center in Kansas City; however, no 
records were found.  Additionally, the veteran identified 
various private healthcare providers and provided dates of 
treatment, periods of hospitalization, and some contact 
information.  Medical Records from these newly identified 
sources, to include, Dr. L. Miller from Paseo Kansas City, 
Douglas Hospital for treatment in August 1965, Dr. Dixon for 
treatment in 1966, Wheatly Hospital for treatment in 1966, 
Dr. T. Bryant in Kansas City, Mo., and doctors Nye, Gamble 
and Cattaneo have not yet been associated with the claims 
file.  In order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, the 
Board finds that a remand is necessary to obtain any 
outstanding private medical records from these newly 
identified sources.  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

After all available medical records have been associated with 
the file, if the evidence shows that the veteran was treated 
within the presumptive period or shortly thereafter for 
problems relating to an ulcer, and the RO finds that a VA 
examination is necessary for disposition of the claim, the 
veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran complete and return appropriate 
release forms for identified private 
healthcare providers, to include Dr. L. 
Miller from Paseo Kansas City, Douglas 
Hospital for treatment in August 1965, 
Dr. Dixon for treatment in 1966, Wheatly 
Hospital for treatment in 1966, Dr. T. 
Bryant in Kansas City, Mo., and doctors 
Nye, Gamble and Cattaneo so that VA may 
obtain any identified medical records.  
The veteran should be asked to provide 
any additional contact information and 
dates of treatment.  All private 
treatment records should be requested 
directly from the healthcare providers.  

2.  After all available medical records 
and/or responses have been associated 
with the claims file, the RO should 
review the evidence and determine if 
further development in the form of a VA 
examination is warranted.  If the RO 
finds that a VA examination is warranted, 
the claims folder should be made 
available to the examiner for review 
prior to examination.  The examiner 
should identify any current residuals of 
an ulcer, and should state whether it is 
at least as likely as not that the ulcer 
was incurred in service or within one 
year of separation of service.

3.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

